United States Court of Appeals
                        For the First Circuit

No. 02-1938

                       UNITED STATES OF AMERICA,

                               Appellee,

                                   v.

                           JOHN B. STEWART,

                         Defendant, Appellant.


                                Before

                          Lynch, Circuit Judge,
              Coffin and Porfilio,1 Senior Circuit Judges.



                                ERRATA


     The opinion of the court issued on July 29,2003, is amended as
follows:

     On page 8, line 7: delete "has the obligation" and substitute
"should"

     On page 8, line 8:     delete "to"

     On page 8, line 14:       insert the following footnote after
"cause."

     Although we urge full disclosure of all non-trivial
     information available to law enforcement, this does not
     alter the longstanding materiality test for a Franks
     hearing. An evidentiary hearing is required only if the
     defendant is able to show that alleged misstatements or
     omissions   are   material   to  the   probable   cause
     determination.


     1
         Of the Tenth Circuit, sitting by designation.